DETAILED ACTION
The instant application having application No 17/316531 filed on 05/10/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claims 3 or 4 are incorporated into the independent claim 1, (ii) resolve double patenting rejection.
Claim 6 would be allowable if (i) claim 8 or 9 are incorporated into the independent claim 6, (ii) resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-7, and 10 of Patent Application No. 16460600 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on perform transmit and receive voice over Internet protocol (VoIP) packets using session initiation protocol (SIP) with a second cellular RAN and vice versa.
For claim 1, Patent Application disclose a  user equipment comprising a receiver; a transmitter; and a processor; and wherein the receiver, the transmitter, and the processor are configured to cause the user equipment to transmit and receive circuit switched voice data with a first cellular radio access network (RAN); to transmit and receive voice over Internet protocol (VoIP) packets using session initiation protocol (SIP) with a second cellular RAN; and to process the VoIP packets using an AMR type codec, wherein the second cellular RAN does not support circuit switched voice communication(See Claim 1).
For claim 2, Patent Application disclose the second cellular radio access network is IP based (See Claim 2).
For claim 3, Patent Application disclose the receiver, the transmitter, and the processor are configured to cause the user equipment to use an AMR type codec to produce voice data and to process the produced voice data to produce the VoIP packets (See Claim 1).
For claim 4, Patent Application disclose the AMR type codec is used to recover a voice signal (See Claim 1).
For claim 5, Patent Application disclose the receiver, the transmitter, and the processor are configured to cause the user equipment to send the VoIP packets to an IP gateway associated with the second radio access network (See Claim 5).
For claim 6, Patent Application disclose a method for use in a user equipment, the method comprising transmitting and receiving circuit switched voice data with a first cellular radio access network (RAN); transmitting and receiving voice over Internet protocol (VoIP) packets using session initiation protocol (SIP) with a second cellular RAN; and processing the VoIP packets using an AMR type codec, wherein the second cellular RAN does not support circuit switched voice communication(See Claim 6).
For claim 7, Patent Application disclose the second cellular RAN is IP based (See Claim 7).
For claim 8, Patent Application disclose using an AMR type codec to produce voice data and processing the produced voice data to produce the VoIP packets (See Claim 6).
For claim 9, Patent Application disclose the AMR type codec is used to recover a voice signal (See Claim 9).
For claim 10, Patent Application disclose sending the VoIP packets to an IP gateway associated with the second radio access network (See Claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karjanlahti (US 7792935, Sep. 7,2010) in view of Tamura (US 20020077065, Jun. 20, 2002).

Regarding Claim 1, Karjanlahti discloses a user equipment comprising a recelver; a transmitter; and a processor; and wherein the receiver, the transmitter, and the processor are configured to cause the user equipment to transmit and receive circuit switched voice data with a first cellular radio access network (RAN) (column 1, line 30-35, the RAN based on the UMTS terrestrial radio access network (UTRAN), the RAN is connected to core network CN which provide various telecommunications services, the CN a circuit switched (CS) domain network); 
to transmit and receive voice over Internet protocol (VoIP) packets using session initiation protocol (SIP) with a second cellular RAN (column 2, line 60-65, perform also voice communication in IP network (voice over IP, VoIP). However, also for VoIP, call control signaling are specified, such as SIP So, there is a call control signaling used for controlling the connection between the communication parties, as is also the case in the circuit switched voice communication).
 Karjanlahti discloses all aspects of the claimed invention, except process the VoIP packets using an AMR type codec, wherein the second cellular RAN does not support circuit switched voice communication.
process the VoIP packets using an AMR type codec (page 2, par (0012), line 5-10, the coding frame of the AMR is performed by transmitting a RFCI information, which assigns Service Data Unit (SDU) size of a table between users, by using the user layer and performing a mutual negotiation between a transmitting terminal and a receiving terminal), wherein the second cellular RAN does not support circuit switched voice communication(page 2, par(0012), line 5-10, a communication between a calling terminal and a called terminal is performed by bypassing a transcoder in a switching node MSC using the TrFO connection, one of the terminal, which is moving, enters into an area covered by a switching node RNC of a different radio access network, there may be a case where the terminal moves to a switching node RNC of a different communication carrier, it impossible to continue the TrFO connection since the same RFCI information is not always used (wherein does not support switched voice communication and bypassing a transcoder in the switched node)).
Karjanlahti and Tamura are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a the second cellular RAN does not support circuit switched voice communication the teaching of Karjanlahti to include the terminal, which is moving, enters into an area covered by a switching node RNC of a different radio access network the teaching of Tamura because it is providing high tone quality, in a new switching node to which a terminal is moved.

Regarding Claim 2, Karjanlahti discloses the second cellular radio access network is IP based (column 4, line 30-35, Within the mobile communications system, the IP-based voice traffic is mapped to and transferred over the pre-established connections between the gateway and the UEs of the specific group). 
Regarding Claim 5, Karjanlahti discloses the receiver, the transmitter, and the processor are configured to cause the user equipment to send the VoIP packets to an IP gateway associated with the second radio access network(column 2, line 60-65, perform also voice communication in IP network (voice over IP, VoIP). However, also for VoIP, call control signaling are specified, such as SIP So, there is a call control signaling used for controlling the connection between the communication parties, as is also the case in the circuit switched voice communication).
Regarding Claim 6, Karjanlahti discloses a method for use in a user equipment, the method comprising transmitting and receiving circuit switched voice data with a first cellular radio access network (RAN) (column 1, line 30-35, the RAN based on the UMTS terrestrial radio access network (UTRAN), the RAN is connected to core network CN which provide various telecommunications services, the CN a circuit switched (CS) domain network); 
transmitting and receiving voice over Internet protocol (VoIP) packets using session initiation protocol (SIP) with a second cellular RAN (column 2, line 60-65, perform also voice communication in IP network (voice over IP, VoIP). However, also for VoIP, call control signaling are specified, such as SIP So, there is a call control signaling used for controlling the connection between the communication parties, as is also the case in the circuit switched voice communication); 
Karjanlahti discloses all aspects of the claimed invention, except processing the VoIP packets using an AMR type codec, wherein the second cellular RAN does not support circuit switched voice communication.
processing the VoIP packets using an AMR type codec(page 2, par (0012), line 5-10, the coding frame of the AMR is performed by transmitting a RFCI information, which assigns Service Data Unit (SDU) size of a table between users, by using the user layer and performing a mutual negotiation between a transmitting terminal and a receiving terminal), wherein the second cellular RAN does not support circuit switched voice communication(page 2, par(0012), line 5-10, a communication between a calling terminal and a called terminal is performed by bypassing a transcoder in a switching node MSC using the TrFO connection, one of the terminal, which is moving, enters into an area covered by a switching node RNC of a different radio access network, there may be a case where the terminal moves to a switching node RNC of a different communication carrier, it impossible to continue the TrFO connection since the same RFCI information is not always used (wherein does not support switched voice communication and bypassing a transcoder in the switched node)).
Karjanlahti and Tamura are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a the second cellular RAN does not support circuit switched voice communication the teaching of Karjanlahti to include the terminal, which is moving, enters into an area covered by a switching node RNC of a different radio access network the teaching of Tamura because it is providing high tone quality, in a new switching node to which a terminal is moved.

Regarding Claim 7, Karjanlahti discloses the second cellular radio access network is IP based (column 4, line 30-35, Within the mobile communications system, the IP-based voice traffic is mapped to and transferred over the pre-established connections between the gateway and the UEs of the specific group). 
Regarding Claim 10, Karjanlahti discloses the receiver, the transmitter, and the processor are configured to cause the user equipment to send the VoIP packets to an IP gateway associated with the second radio access network(column 2, line 60-65, perform also voice communication in IP network (voice over IP, VoIP). However, also for VoIP, call control signaling are specified, such as SIP So, there is a call control signaling used for controlling the connection between the communication parties, as is also the case in the circuit switched voice communication).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Van Der Wal et al. (US 20050007998, Jan.13, 2005) teaches Packet Switched data Network for Transferring data packets with a predetermined delay and a radio communication network equipped with such a data network.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464